Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

This Office action addresses claims 1-9, 11, 16-20, and 23-27.  Claims 1-9 and 11 are allowable.  Claims 24-27 contain allowable subject matter but are objected to as being substantial duplicates of claims 1-4.  Claims 16-20 and 23 remain rejected under 35 USC 103 for the reasons of record.  Accordingly, this action is made final. 

Claim Objections
Claims 24-27 are objected to as being substantial duplicates of claims 1-4, despite a slight difference in wording.  There is seen to be no difference in scope of the claims as presently drafted.

Claim Rejections - 35 USC § 103
Claims 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dekel (US 20130273453) in view of Osenar et al (US 6946210).
	Regarding claim 16, Dekel is directed to an alkaline fuel cell assembly comprising first and second gas diffusion electrodes that have respective first and second catalyst layers on diffusion layers (Fig. 9, [0014]).  A thin polymer electrolyte membrane is located between the catalyst layers (Fig. 9) to form a “joined area.”  Regarding the limitations in claim 16 that the gas diffusion layers are “coated with” the catalyst layers and the thin membrane is “coated on” at least one catalyst layer, it is submitted that the although the reference does not teach the claimed process limitations (the reference teaches the catalyst layers are coated on the membrane [Example 2]), the patentability of a product does not depend on its method of production.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See also MPEP §2113.  Similar rationale applies to claim 19, which recites first and second portions of the thin membrane coated on respective catalyst layers during formation.  Regarding claim 17, the joined area between the catalyst layers and the membrane comprises crosslinking chemical bonds (abstract).  
	Further regarding claim 16, the reference teaches that the thickness of the “thin non-ion conducting polymer membrane” is between 10 and 30 microns (claim 4 of reference).  The non-ion conducting membrane is a precursor to the thin ion conducting electrolyte membrane (claim 6 of reference).  Regarding claim 16, the claimed range of thickness of this membrane is “at most 30 microns.”   In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (In re Wertheim, 191USPQ 90; In re Woodruff, 16 USPQ2d 1934).  
	Dekel does not expressly teach a seal for sealing the gas diffusion layers, catalyst layers, and thin membrane from all sides (all sides perpendicular to surfaces thereof) as recited in claims 16 and 20.  
	Osenar et al. is directed to a polymer electrolyte fuel cell assembly that comprises an encapsulating seal along all peripheral edges of all components thereof (abstract).  
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the artisan would be motivated to use the encapsulating seal of Osenar et al. in the fuel cell assembly of Dekel.  At the bottom of column 3 and top of column 4, Osenar et al. disclose a number of advantages of their design.  It would have been obvious to incorporate the encapsulating seal of the reference into the structure of Dekel, to obtain those advantages.  Accordingly, the claimed seal structure would be rendered obvious.  


Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dekel in view of Osenar et al. as applied to claims 16, 17, 19 and 20 above, and further in view of Thate (US 20100291462).
	Modified Dekel does not expressly teach that at least one of the gas diffusion layers comprises a microporous layer (claim 18), or that the thin electrolyte membrane comprises reinforcing nanoparticles (claim 23).  
	Thate is directed to a fuel cell assembly comprising a polymer electrolyte membrane and respective gas diffusion electrodes.  The thin membrane (ionomer layer) may comprise nanoparticles such as a peroxide catalyst ([0061]).  The gas diffusion electrodes may also comprise a microporous layer ([0083]).
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  As such, it would have been obvious to use the nanoparticles and microporous layer of Thate et al. in the fuel cell assembly of modified Dekel.  


Allowable Subject Matter
Claims 1-9 and 11 are allowed.
Claims 24-27 contain allowable subject matter but are objected to as being substantial duplicates of claims 1-4.  
The following is a statement of reasons for the indication of allowable subject matter:  
	Applicant’s arguments filed August 18, 2022 regarding Dekel, Osenar et al. and Dhar (in particular the differences between Dhar and Dekel as explained on pages 10 and 11) are persuasive and claim 1 is allowable. 

Response to Arguments

Applicant’s arguments filed August 18, 2022 have been fully considered but they are not persuasive insofar as they apply to the present rejections.  Regarding claim 16, Applicant states that in Dekel, the gas diffusion layers are not coated and are added to the CCM after the coating of the membrane with the catalyst layers, which is fundamentally different from the current application.  However, in response, it is noted that the claim is a product claim; that is a product-by-process claim in which the patentability is determined based on the structure produced or implied by the recited method steps.  In this case, there is no difference seen in the structure of Dekel and the structure implied by the recited process steps.  Accordingly, Applicant’s argument is not persuasive.
	Applicant further states that Osenar is related to PEM fuel cells and differs both from the current application and from Dekel.  Applicant states that “this difference is significant and has implications for all aspect[s] of fuel cell design, including the form and type of sealing.” However, it is noted that both references relate to polymer membrane fuel cells, and the position is maintained that a person skilled in the art could look to Osenar for structural teachings relating to sealing in an alkaline membrane fuel cell.  The advantages taught by Osenar could be reasonably expected in an alkaline membrane fuel cell.  Accordingly, the rejection is believed to be proper and is maintained herein.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
October 26, 2022